Exhibit (10) H (2)

 

Name of Director:  NAME No. of Shares:  ##

 

 

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION

 

RESTRICTED STOCK AWARD AGREEMENT

FOR OUTSIDE DIRECTORS (“AGREEMENT”)

 

PEAPACK-GLADSTONE FINANCIAL CORPORATION, a New Jersey corporation (“Company”),
this __ day of ____ 20__ (“Award Date”) hereby grants to NAME (“Director”), an
outside Director of the Company, pursuant to the Company’s 2012 Long-Term Stock
Incentive Plan (“Plan”), shares of the Common Stock, no par value, of the
Company subject to the restrictions set forth herein (“Restricted Stock”) in the
amount and on the terms and conditions hereinafter set forth.

 

1.Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Director, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

 

2.Award of Restricted Stock; Escrow. The Company hereby awards the Director ##
shares of Restricted Stock (“Shares”). The Shares shall be placed in escrow with
the Escrow Agent selected by the Committee until all the restrictions
(“Restrictions”) specifically set forth in this Agreement and in Section 8 of
the Plan with respect to the Shares shall expire or be cancelled and any
required tax withholding obligations are satisfied, at which time the Shares
shall be released from escrow and the Company shall issue to the Director a
stock certificate with respect to such Shares, free of all Restrictions.
Restricted Stock shall have all dividend and voting rights as set forth in
Section 8 of the Plan. However, cash dividends paid on the Restricted Stock
shall be deferred and held by the Escrow Agent until the Restrictions with
respect to the Shares upon which such dividends were paid, expire or are
cancelled, at which time the Company shall deliver to the Director such
dividends, with interest, if any. If the Director forfeits any Shares awarded
hereunder, such Shares and any cash dividends with respect thereto, with
interest, if any, shall automatically revert to the Company (without any payment
by the Company to the Director) and shall no longer be held in escrow for the
Director.

 

3. Restrictions (a) Vesting. The Shares and related cash dividends shall not be
delivered to the Director and may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Director until such Shares have vested in the
Director in accordance with the following schedule:

 

Percentage of Shares Vesting Date of Vesting XX%   XX%   XX%   XX%  

 

(b) Forfeiture. Shares not yet vested (and any related dividends and interest)
shall be forfeited and automatically transferred to the Company upon the
Director’s ceasing to serve as a Director of the Company for any reason other
than death, Disability, or a Change in Control. Upon a Director’s cessation of
service by reason of death or Disability, or upon a Change in Control, all
restrictions upon the Shares shall thereupon immediately lapse.

 

Upon cessation of a Director’s service on the Board by reason of Retirement, as
defined in the Plan, Shares not yet vested (and any related dividends and
interest) shall be forfeited and automatically transferred to the Company unless
otherwise provided by the Board prior to the Director’s Retirement.

 

4.Registration. If Shares are issued in a transaction exempt from registration
under the Securities Act of 1933, as amended, then, if deemed necessary by
Company’s counsel, as a condition to the Company issuing certificates
representing the Shares, the Director shall represent in writing to the Company
that he or she is acquiring the Shares for investment purposes only and not with
a view to distribution or resale, and the certificates representing the Shares
shall bear the following legend:

 

105

 



“These shares have not been registered under the Securities Act of 1933, as
amended. No transfer of the shares may be effected without an opinion of counsel
to the Company stating that the transfer is exempt from registration under the
Securities Act of 1933 and any applicable state securities laws or that the
transfer of the shares is covered by an effective registration statement with
respect to the shares.”

 

5.Acceptance of Provisions. The execution of this Agreement by the Director
shall constitute the Director’s acceptance of and agreement to all of the terms
and conditions of the Plan and this Agreement.

 

6.Notices. All notices and other communications required or permitted under the
Plan and this Agreement shall be in writing and shall be given either by (i)
personal delivery or regular mail, in each case against receipt, or (ii) first
class registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (a) on the date of receipt in
the cases referred to in clause (i) of the preceding sentence and (b) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Company shall be
addressed to it, to the attention of its Secretary, at its then principal office
and to the Director at his or her last address appearing on the records of the
Company or, in each case, to such other person or address as may be designated
by like notice hereunder. Notice may also be provided to the Secretary of the
Company or to the Director by facsimile or electronic mail, and any such
communication shall be deemed to be effective upon receipt, provided
confirmation of transmission is electronically generated and kept on file by the
sending party.

 

7.Taxes. The Director generally will be subject to tax at ordinary income rates
on the fair market value of the Shares and accrued dividends at the time they
vest. However, if the Director elects, under Section 83(b) of the Internal
Revenue Code of 1986, as amended (“Code”), within thirty (30) days of the Award
Date, he or she will be subject to tax at ordinary income rates on the fair
market value of the Shares on the Award Date (determined without regard to the
Restrictions). The foregoing statement of tax consequences is intended only as a
generalized statement of current Federal tax law (as in existence on the date of
this Agreement) and the Director should consult his or her tax consultant to
determine the specific tax consequences of this award from time to time. The
Director shall notify the Company immediately when making an election under
Section 83(b), or any successor section, of the Code. The Director shall be
solely responsible for any tax obligations that may arise in connection with the
Restricted Stock.

 

8.Miscellaneous. This Agreement and the Plan contain a complete statement of all
the arrangements between the parties with respect to their subject matter, and
this Agreement cannot be changed except by a writing executed by both parties.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey applicable to agreements made and to be performed
exclusively in New Jersey. The headings in this Agreement are solely for
convenience of reference and shall not affect its meaning or interpretation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

PEAPACK-GLADSTONE   DIRECTOR FINANCIAL CORPORATION                           By:
    By:           Signature of Director



106

 

